IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                        Assigned on Briefs December 21, 2010

       STATE OF TENNESSEE v. DEANNA MACHELLE FLETCHER

                    Appeal from the Sullivan County Circuit Court
                   No. S57,343 Robert H. Montgomery, Jr., Judge


                 No. E2010-01400-CCA-R3-CD - Filed March 30, 2011


The Defendant, Deanna Machelle Fletcher, pled guilty to three counts of identity theft, a
Class D felony; burglary of an automobile, a Class E felony; three counts of forgery, a Class
E felony; and three counts of theft of $500 or less, a Class A misdemeanor. See T.C.A. §§
39-14-150, 39-14-402, 39-14-114, 39-14-103 (2010). She was sentenced as a Range II,
multiple offender to eight years’ confinement for identity theft, four years’ confinement for
burglary of an automobile, four years’ confinement for forgery, and eleven months and
twenty-nine days’ confinement for theft, all to be served concurrently. On appeal, she
contends that the trial court erred by denying alternative sentences and ordering confinement.
Without the guilty plea hearing transcript, we presume the trial court’s determinations were
correct. We affirm the judgments of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

J OSEPH M. T IPTON, P.J., delivered the opinion of the Court, in which J AMES C URWOOD W ITT,
J R., and D. K ELLY T HOMAS, J R., JJ., joined.

Steve McEwen, Mountain City, Tennessee (on appeal), and William A. Kennedy, Assistant
Public Defender (at trial), for the appellant, Deanna Machelle Fletcher.

Robert E. Cooper, Jr., Attorney General and Reporter; Matthew Bryant Haskell, Assistant
Attorney General; H. Greeley Wells, District Attorney General; and Teresa Nelson, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                         OPINION

      This case relates to the Defendant’s entering her mother’s car, taking her mother’s
checkbook, and forging multiple checks. The record on appeal does not contain a transcript
of the guilty plea hearing, but the record reflects that the Defendant entered her guilty pleas
on May 21, 2010.

       At the sentencing hearing, the State introduced the presentence report. It stated that
on November 28, 2006, officers responded to Food City after receiving a report of a forged
check. The check belonged to Debra Fleenor, the Defendant’s mother. The police contacted
Ms. Fleenor and learned that she had reported multiple checks that were stolen from her
home and forged. Ms. Fleenor watched security footage from Food City and identified the
Defendant as the person who forged the stolen check. The investigation revealed that the
Defendant forged fourteen checks in various amounts ranging from $29.02 to $195.56. No
testimony was presented.

       The trial court found that the following enhancement factors applied pursuant to
Tennessee Code Annotated section 40-35-114 (2006) (amended 2007, 2008): (1) the
Defendant had a previous history of criminal convictions; (8) the Defendant, before trial or
sentencing, failed to comply with the conditions of a sentence involving release into the
community; and (13) the Defendant was released on probation at the time the felony was
committed. The trial court found that the following mitigating factors applied pursuant to
Tennessee Code Annotated section 40-35-113 (2010): (1) the Defendant’s criminal conduct
neither caused nor threatened serious bodily injury, and (13) the Defendant took efforts to
rehabilitate herself while incarcerated. The Defendant was sentenced as a Range II, multiple
offender to an effective eight-year sentence. This appeal followed.

        In conducting a de novo review, we must consider (1) any evidence received at the
trial and sentencing hearing, (2) the presentence report, (3) the principles of sentencing and
arguments as to sentencing alternatives, (4) the nature and characteristics of the criminal
conduct, (5) any mitigating or statutory enhancement factors, (6) statistical information
provided by the administrative office of the courts as to sentencing practices for similar
offenses in Tennessee, (7) any statement that the defendant made on her own behalf, and (8)
the potential for rehabilitation or treatment. T.C.A. §§ 40-35-102, -103, -210; see State v.
Ashby, 823 S.W.2d 166, 168 (Tenn. 1991); State v. Moss, 727 S.W.2d 229, 236 (Tenn.
1986).

        Preliminarily, the State contends that the Defendant has failed to provide an adequate
record for review. The State argues that because the Defendant failed to include a transcript
of the guilty plea hearing in the record, this court must presume that the trial court correctly
imposed a sentence of confinement. The State notes that the presentence report is the sole
source of information contained in the record describing the Defendant’s offenses. The
Defendant has not responded to this argument. We agree with the State that the record is
inadequate for a proper review.

                                              -2-
        On appeal, the Defendant was required to prepare a record that conveyed a fair,
accurate, and complete account of what transpired with respect to those issues that are the
bases of the appeal. T.R.A.P. 24(b); State v. Ballard, 855 S.W.2d 557, 560 (Tenn. 1993).
The 1989 Sentencing Act, as amended, requires a sentencing court to consider evidence
received at the trial. T.C.A. § 40-35-210(b)(1) (2010). With a guilty plea involving a felony,
the evidence supporting the plea and finding of guilt is usually submitted by stipulation. “For
those defendants who plead guilty, the guilty plea hearing is the equivalent of trial. . . .”
State v. Keen, 996 S.W.2d 842, 843 (Tenn. Crim. App. 1999). This court considers the guilty
plea hearing transcript to be vital to a de novo review and potential resentencing by this court
as required by law. See id. at 844; see also T.C.A. §40-35-401. The “‘failure to include the
transcript of the guilty plea hearing in the record prohibits the court’s conducting a full de
novo review of the sentence under [Tennessee Code Annotated section] 40-35-210(b).’”
State v. Farmer, 239 S.W.3d 752, 756 (Tenn. Crim. App. 2007) (quoting State v. Shatha
Litisser Jones, No. W2002-02697-CCA-R3-CD, Madison County, slip op. at 4 (Tenn. Crim.
App. July 14, 2003)). No matter how developed a record may appear, this court cannot know
the full extent unless the guilty plea transcript is included. “In the absence of an adequate
record on appeal, this court must presume that the trial court’s rulings were supported by
sufficient evidence.” State v. Oody, 823 S.W.2d 554, 559 (Tenn. Crim. App. 1991); see also
State v. Roberts, 755 S.W.2d 833, 836 (Tenn. Crim. App. 1988).

       The Defendant’s failure to provide this court with a complete record on appeal
requires us to presume that the trial court’s rulings were supported by sufficient evidence.
The Defendant is not entitled to relief.

       In consideration of the foregoing and the record as a whole, the judgments of the trial
court are affirmed.




                                               ____________________________________
                                               JOSEPH M. TIPTON, PRESIDING JUDGE




                                              -3-